DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 08/10/2020, Claims 1-21 have been cancelled, and newly added Claim 22-41 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23, 28, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US PGPub 2007/0068537).
Regarding Claim 22, Giovannoli teaches a system for obtaining a plurality of micrografts from a biological tissue (Figure 6), comprising: 
a plurality of tubes (23), each comprising at least two points provided at a distal end thereof (See Figure 6 in which the cutting members (24) are oval shaped which has two pointed ends; Paragraph 0005); 
a plurality of pins (41), each provided at least partially within a corresponding central lumen of each tube (23; Figure 6); 
wherein at least one section of each tube (23) is structured to be inserted into the biological tissue at the donor site to remove portions of the biological tissue therefrom when the at least one section of the tubes (23) is withdrawn from the donor site (Paragraph 0053), and 
wherein each pin (41) is configured to facilitate a removal of the portions of the biological tissue from each tube (Paragraph 0053).
In the embodiment of Figure 6, Giovannoli fails to disclose a substrate for placement at a donor site; and a plurality of supports affixed to the substrate, wherein each tube is slidably attached to the substrate such that each tube passes through a corresponding hole of a plurality of holes provided in the substrate. In essence, Giovannoli fails to explicitly disclose a guide which is placed at the donor site to guide the plurality of tubes
Giovannoli discloses the need for a skin patch (14; see Figures 1, 1C, 2, and 3) to determine the areas of the tissue which needs to be treated (Paragraph 0033-0040 discuss how to plan the skin patch). Its not clear that the skin patch of Figures 1, 2, and 3 are a separate object to be placed on the skin. In a separate embodiment, in which the skin is treated with a laser, a mask (50; Figure 8) is provided to cover the layer of skin to guide treatment. Giovannoli discloses that this mask (50) has a plurality of supports (adhesives; Paragraph 0066-0067) affixed to the substrate to attach it to the skin. The holes (13’) seen in Figure 8 would slidably guide the plurality of tubes into the skin.
It’s the Examiner’s position that it would have been obvious to one of ordinary skill in the art to use the mask as a substrate which is attached to the skin by supports in order to mark the incision points on the skin in order to guide and orient the device in the proper location on the donor site/skin.
Regarding Claim 23, the modified Giovanni reference teaches the system of claim 22, further comprising at least one first actuator (43) for controllably positioning each pin (41) relative to each tube (23) (Figure 6).
Regarding Claim 28, the modified Giovanni reference teaches the system of claim 22, further comprising an arrangement (the sidewalls of holes 13’ in Figure 8) configured to control a position of each tube (23) relative to the substrate (50).
Regarding Claim 30, the modified Giovanni reference teaches the system of claim wherein at least a portion of a surface of the pins comprises a low-friction material (Paragraph 0053 states that the pins have adhesive which is a high-friction material, and thus the areas which do not have a high-friction material (the circumferential sides) are formed of a low-friction material).
Regarding Claim 31, the modified Giovanni reference teaches the system of claim 22, wherein an inner diameter of the tubes is 1 mm or less (Paragraph 0043).

Allowable Subject Matter
Claims 24-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the subject matter of Claim 24, specifically the limitation “a plurality of first actuators, each respectively affixed to one of the plurality of supports and mechanically coupled to one of the plurality of tubes with a first coupling arm.”
The prior art of record fails to disclose the subject matter of Claim 29, specifically the limitation “at least one sensor configured to detect a presence of the portion of biological tissue within at least one of the plurality of tubes”
Claims 32-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the subject matter of Claim 32, specifically the limitations:
a surface of the plurality of pins comprising a low-friction material; 
a substrate for placement at a donor site; and 
a positioning arrangement configured to control a position of each tube relative to the substrate; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771